Order entered August 20, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00256-CR

                               RICHARD GONZALES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-82083-2012

                                             ORDER
         Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Christopher Routt

to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Routt to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

         Appellant’s pro se response is due by OCTOBER 31, 2013.

         We DENY appellant’s August 16, 2013 motion for appointment of new counsel.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Angela Tucker, Presiding Judge, 199th Judicial District Court, and to Christopher

Routt.
         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Richard

Gonzales, Jr., TDCJ No. 01835502, Hutchins State Jail, 1550 E. Langdon Road, Dallas, Texas

75241.


                                                 /s/    LANA MYERS
                                                        JUSTICE